                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           Case No. 18-cv-81208-BLOOM/Reinhart

DANA ILIEV,

       Plaintiff,

v.

SHOREHAM CONDOMINIUM
ASSOCIATION, INC.,

      Defendant.
____________________________/

             ORDER ON MOTION TO STRIKE AFFIRMATIVE DEFENSES

       THIS CAUSE is before the Court upon Plaintiff Dana Iliev’s (“Plaintiff”) Motion to

Strike, ECF No. [16] (“Motion”), seeking to strike some of the affirmative defenses asserted by

Defendant Shoreham Condominium Association, Inc. (“Defendant”) in its Answer and

Affirmative Defenses, ECF No. [8] (“Answer”). The Court has carefully considered the Motion,

the record in this case and the applicable law, and is otherwise duly advised in the premises. For

the reasons set forth below, the Motion is granted.

       In the Complaint, ECF No. [1], Plaintiff asserts claims for violation of the Fair Housing

Act, 42 U.S.C. §§ 3601, et seq., and the Florida Fair Housing Act, Fla. Stat. §§ 760.20, et seq. In

the Answer, Defendant asserts eight (8) affirmative defenses, including failure to state a claim

(¶¶ 72-74), failure to name/join an indispensable party (¶¶ 75, 77), and comparative negligence

(¶ 76). Plaintiff filed the Motion on October 31, 2018, generating a November 15, 2018 response

deadline. Defendant has failed to file a response to the Motion.

       Rule 12(f) of the Federal Rules of Civil Procedure permits a court to “strike from a

pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous
                                                        Case No. 18-cv-81208-BLOOM/Reinhart


matter,” granting courts broad discretion in making this determination. Fed. R. Civ. P. 12(f); see

also Morrison v. Exec. Aircraft Refinishing, Inc., 434 F. Supp. 2d 1314, 1318-19 (S.D. Fla.

2005); Williams v. Eckerd Family Youth Alt., 908 F. Supp. 908, 910 (M.D. Fla. 1995). Although

the court has broad discretion in exercising the power to strike, the ability to strike is usually

considered to be drastic and often disfavored. Thompson v. Kindred Nursing Ctrs. E., LLC, 211

F. Supp. 2d 1345, 1348 (M.D. Fla. 2002) (quoting Augustus v. Bd. of Pub. Instruction of

Escambia Cty., Fla., 306 F.2d 862, 868 (5th Cir. 1962)); Fabing v. Lakeland Reg’l Med. Ctr.,

Inc., No. 8:12-cv-2624-T-33MAP, 2013 WL 593842, at *2 n.2 (M.D. Fla. Feb. 15, 2013) (calling

Rule 12(f) a “draconian sanction”). Nevertheless, pursuant to Local Rules, “[f]ailure to [serve an

opposing memorandum of law] may be deemed sufficient cause for granting the motion by

default.” S.D. Fla. L.R. 7.1(c).

        In this case, the Court agrees that, in substance, the affirmative defenses are legally

insufficient. Moreover, Defendant’s complete failure to respond to the Motion—despite ample

time in which to do so—justifies the application of the Local Rule and an exercise of the Court’s

broad discretion to strike. Accordingly, it is ORDERED AND ADJUDGED that the Motion,

ECF No. [16], is GRANTED, and Defendant’s affirmative defenses asserted in ¶¶ 72-77 of the

Answer are STRICKEN.

        DONE AND ORDERED in Chambers at Miami, Florida this 16th day of November,

2018.



                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record



                                                2
